            Case 4:20-cv-01493-LPR Document 39 Filed 08/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID LEE PATTERSON                                                                 PLAINTIFF

V.                               NO. 4:20-cv-01493-LPR-ERE

DALTON, Deputy;
NICOLE ROGERS, Jail Administrator                                               DEFENDANTS

                                             ORDER

        The Court has received a Recommendation for dismissal from Magistrate Judge Edie R.

Ervin. No objections have been filed, and the time to do so has now passed. After a careful and

de novo review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

                Mr. Patterson’s claims are DISMISSED, without prejudice, pursuant to Federal

Rule of Civil Procedure 37(b)(2) and Local Rule Local Rule 5.5(c)(2). Pursuant to 28 U.S.C. §

1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order or the accompanying

Judgment would not be taken in good faith.

        IT IS SO ORDERED this 26th day of August, 2021.




                                                    ________________________________
                                                    LEE P. RUDOFKSY
                                                    UNITED STATES DISTRICT JUDGE
